SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-Fx Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of Yes oNo x This report is deemed submitted and not filed pursuant to the rules and regulations of the Securities and Exchange Commission. Press release Bonn, November 5, 2009 Deutsche Telekom confirms guidance for the year after good third quarter Deutsche Telekom posts good figures to continue the positive development of the prior quarter. The Group therefore confirms its guidance for the year as adjusted in April despite the recent negative development in exchange rates, particularly the marked weakness of the U.S. dollar against the euro over the course of the year. Cost-cutting measures and improvements in efficiency continue to bear fruit: Deutsche Telekom posted year-on-year increases in profitability in all operating segments between July and September. Net revenue of the Group increased by 5.2 percent year-on-year to EUR16.3 billion in the third quarter. At the same time, adjusted EBITDA improved by 5.2 percent to EUR5.5 billion. At EUR3.3 billion, free cash flow was considerably higher than both the prior-year figure of EUR2.2 billion and the figure for the full first half year of EUR1.8 billion. In a comparison of the first nine months, revenue increased by 6.2percent to EUR48.4 billion over the same period in 2008 and adjusted EBITDA rose by 5.5percent to EUR15.6 billion. At EUR5.1 billion, free cash flow remained slightly lower than the figure of EUR5.8 billion posted at the same time last year due to the weak performance at the beginning of this year. Adjusted net profit decreased by 3.1 percent compared with the first nine months of 2008 to EUR2.5 billion. "We have continued the positive trend of the second quarter and have picked up the pace," said CEO René Obermann. "We responded quickly and took effective steps in those markets we were concentrating on in the first quarter – the United Kingdom, the United States, and Poland." T-Mobile UK's business stabilized over the course of the year. On September 8 Deutsche Telekom and France Telecom announced that they were holding exclusive negotiations on the establishment of a 50:50 joint venture between the Deutsche Telekom's UK subsidiary and Orange UK. The roll-out of the 3G network in the United States is progressing well. The sale of 3G-enabled handsets and the sharp increase in data revenues show that the company has enormous growth potential.
